Citation Nr: 1018684	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-39 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for Achilles tendonitis.

2.  Entitlement to a disability rating in excess of 
40 percent for degenerative disc disease of L5-S1.

3.  Entitlement to service connection for gastroesophageal 
reflux disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran has verified active duty service from July 1975 
to November 1979 and December 1988 to October 1994.  
Additionally, there is evidence in the service treatment 
records and his second Form DD-214 that he had active duty 
service from February 1982 to December 1988, though this 
service has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
Achilles tendonitis and gastroesophageal reflux disease 
(GERD), continued a 40 percent evaluation for degenerative 
disc disease of L5-S1, and continued a noncompensable 
evaluation for dermatitis of the scalp.  In August 2007, the 
Veteran submitted a notice of disagreement (NOD).  He 
subsequently perfected his appeal for the issues of Achilles 
tendonitis, degenerative disc disease of L5-S1, and GERD in 
December 2008.

In September 2009, the Veteran presented sworn testimony 
during a Travel Board hearing in Pittsburgh, Pennsylvania, 
which was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

To establish jurisdiction over the issue of entitlement to 
service connection for Achilles tendonitis, the Board must 
first consider whether new and material evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for Achilles tendonitis.

The issues of entitlement to service connection for GERD and 
Achilles tendonitis and entitlement to an increased rating 
for degenerative disc disease of L5-S1 are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if additional action is 
required on his part.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement 
to service connection for Achilles tendonitis in May 1995 on 
the basis that there was no evidence that the Veteran 
currently had Achilles tendonitis; the Veteran did not appeal 
this decision.

2.  Evidence submitted subsequent to the RO's May 1995 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for Achilles tendonitis.


CONCLUSIONS OF LAW

1.  The RO's May 1995 decision denying the Veteran's claim of 
entitlement to service connection for Achilles tendonitis is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104(a), 20.1100, 20.1104 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
Achilles tendonitis has been submitted.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his 
previously denied claim for service connection for Achilles 
tendonitis, this application has been granted, as discussed 
below.  As such, the Board finds that any error related to 
the VCAA with regard to the Achilles tendonitis application 
to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The issue before the Board is whether new and material 
evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for Achilles tendonitis.  After a review of the 
evidence of record, the Board finds that new and material 
evidence has been submitted with regard to this claim.

Where service connection for a disability has been denied in 
a final decision, a subsequent claim for service connection 
for that disability may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  As noted above, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order 
to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for 
Achilles tendonitis.  Specifically, he was denied entitlement 
to service connection for Achilles tendonitis in a May 1995 
RO decision.  The Veteran did not appeal this decision and it 
became final.

The basis for the RO's May 1995 denial of service connection 
for Achilles tendonitis was that there was no evidence 
showing that the Veteran experienced Achilles tendonitis 
currently or that there was a chronic disability resulting 
from his in-service diagnosis of Achilles tendonitis.  At the 
time of this denial, statements from the Veteran, service 
treatment records, and an April 1995 VA examination were 
considered.  The Veteran was notified of the denial and his 
appellate rights by letter dated in May 1995.  He did not 
file a notice of disagreement.  The May 1995 RO decision is 
the last final denial of this claim.

The new evidence submitted since the May 1995 denial of 
service connection for Achilles tendonitis consists of 
additional statements and hearing testimony from the Veteran, 
updated private and VA treatment records, and a private 
medical nexus opinion.

Significantly, the Veteran submitted letters from his private 
physician, Dr. R. H. P., dated in August 2006 and 
November 2006.  These letters indicate that Dr. R. H. P. has 
treated the Veteran for problems related to his Achilles 
tendon, including anatomical abnormalities of the Achilles 
tendon and a history of tendonitis.  The Board finds that the 
private physician's current diagnosis of Achilles tendonitis 
satisfies the low threshold requirement for new and material 
evidence.  As such, the claim is reopened.

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development is necessary.  This is 
detailed in the REMAND below.


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for Achilles tendonitis, the 
Veteran's claim is reopened.  The appeal is allowed to this 
extent only.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claims of entitlement to service connection for GERD, service 
connection for Achilles tendonitis, and an evaluation in 
excess of 40 percent for degenerative disc disease of L5-S1.

The Veteran contends that he currently has GERD as a result 
of his active duty service.  Specifically, he asserts that he 
was treated for chest pain, heartburn, and esophagitis in 
service, and that this is related to his current GERD.

A review of the service treatment records reflects that the 
Veteran was treated for chest pain and diagnosed with 
heartburn and esophagitis in June 1993.  

With respect to a current disability, a June 2000 private 
treatment record indicates that the Veteran underwent an 
esophagogastroduodenoscopy and was subsequently diagnosed 
with refractory GERD and mild distal esophagitis with 
possible Barrett's metaplasia.

Despite this evidence of an in-service disease and a current 
disability, no VA examination has been provided to determine 
a possible nexus between the Veteran's active duty service 
and his current GERD.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when there is: (1) evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, 
(3) an indication that the current disability may be related 
to the in-service event, and (4) insufficient evidence to 
decide the case.

In light of the evidence showing in-service treatment for 
heartburn and esophagitis, post-service medical evidence of a 
GERD diagnosis, and the Veteran's report that his current 
disability is related to his active duty service, the Board 
finds that an examination and medical nexus opinion are 
necessary in order to properly resolve the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); see also 
McLendon, supra.

With regard to his low back disability, the Veteran indicated 
at his September 2009 Travel Board hearing that he was 
presently being treated for his back at the VA Medical Center 
(VAMC) in Aspinwall.  However, the record is absent of any 
current VA treatment records.  Notably, the most recent VA 
treatment record is dated in January 2002.  VA has an 
obligation under the Veterans Claims Assistance Act of 2000 
to associate all relevant records in VA's possession with the 
claims file of a Veteran.  See 38 C.F.R. § 3.159 (2009).  As 
such, the claim must be remanded to obtain updated VA 
treatment records.

Further, as the case is being remanded, the Veteran should be 
afforded a new VA examination.  A review of the claims file 
indicates that the Veteran was most recently examined with 
regard to his low back disability in April 2007.  
Additionally, in his August 2007 NOD, the Veteran expressed 
disagreement with the examiner's method of obtaining range of 
motion measurements.  He also alluded to a worsening of his 
low back disability, stating that he had begun massage 
therapy and that he would have been terminated from his job 
without the benefits of such therapy.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  Thus, the Board 
finds that a new VA examination is warranted to determine the 
current state of the Veteran's degenerative disc disease of 
L5-S1.

Finally, with regard to the claim of entitlement to service 
connection for Achilles tendonitis, the Veteran's in-service 
diagnosis of peri Achilles tendonitis occurred during a 
currently unverified period of service.  Specifically, there 
is not a Form DD-214 or other verifying document to confirm 
that the Veteran was on active duty at the time of his 
Achilles tendon complaints.  Therefore, the RO should contact 
the National Personnel Records Center (NPRC) to attempt to 
verify the Veteran's claimed active duty service from 
February 1982 to December 1988, in particular the time 
surrounding his May 1987 complaints of tibia and fibula pain 
and September 1988 diagnosis of peri Achilles tendonitis.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file any outstanding VA treatment records 
from the VAMC in Pittsburgh, relating to 
the Veteran's low back disability, GERD 
and bilateral Achilles tendonitis.  

Also, obtain private treatment records 
that are outstanding, to include any 
records pertaining to massage therapy.

2.  Undertake any actions necessary to 
verify the Veteran's service from the 
period of February 1982 to December 1988, 
including obtaining the Veteran's 
personnel records from the NPRC.  If the 
AMC is unable to verify such service, this 
should be noted in the claims file.

3.  Thereafter, the Veteran should be 
scheduled for a VA examination to 
determine the nature and etiology of his 
GERD.  The examiner must review pertinent 
documents in the Veteran's claims file in 
conjunction with the examination.  The 
examiner should pay particular attention 
to the June 1993 service treatment record 
diagnosing the Veteran with heartburn and 
esophagitis.  That such a review was 
conducted must be noted in the examination 
report.

The examiner must determine if the Veteran 
currently has GERD.  If so, the examiner 
must state whether it is at least as likely 
as not that the Veteran's GERD is the 
result of a disease or injury in service, 
particularly the in-service notations of 
heartburn and chest pain.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The Veteran should be scheduled for a 
VA compensation examination in order to 
determine the presence and, if present, 
the severity of bilateral Achilles 
tendonitis.  The examiner must review 
pertinent documents in the Veteran's 
claims file in conjunction with the 
examination.  

The examiner must determine if the Veteran 
currently has Achilles tendonitis, either 
bilateral or unilateral.  If so, the 
examiner must state whether it is at least 
as likely as not that the Veteran's 
Achilles tendonitis is the result of a 
disease or injury in service.  Reference 
should be made to documented inservice 
pertinent complaints/treatment.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  The Veteran should be scheduled for a 
VA compensation examination in order to 
determine the severity of his low back 
disability.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  The 
examination report must reflect that such 
review was conducted.  All indicated 
studies should be completed.

6.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claims of entitlement to 
service connection for Achilles tendonitis 
and GERD and an increased rating for 
degenerative disc disease of L5-S1 should 
be readjudicated.  If any of the claims 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the issue(s) should be returned 
to the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


